Exhibit 10.1

FORM OF SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of October
2, 2006 by and between McAfee, Inc., a Delaware corporation (“McAfee”), and the
undersigned (the “Stockholder”), solely in his individual capacity as a holder
or beneficial owner of securities of Citadel Security Software Inc., a Delaware
corporation (“Citadel”), and not in his capacity as an officer or director of
Citadel.

RECITALS

A.            McAfee, McAfee Security, LLC, a Delaware limited liability company
(each a “Buyer” and together the “Buyers”), Citadel, Citadel Security Software
International, LLC, a Delaware limited liability company, Canberra Operating,
L.P., a Texas limited partnership (each a “Seller” and together the “Sellers”)
and Canberra, LLC, a Delaware limited liability company have entered into an
asset purchase agreement, dated as of October 2, 2006 (as amended from time to
time in accordance with its terms, the “Purchase Agreement”), which provides for
the sale of substantially all of the assets of the Sellers to the Buyers (the
“Acquisition”).

B.            The Stockholder is the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) of
such number of: (i) shares of the outstanding common stock of Citadel (the
“Citadel Stock”); and (ii) shares of Citadel Stock issuable upon the exercise of
outstanding options or warrants to acquire such shares of Citadel Stock, in each
case as is set forth on the signature page of this Agreement.

C.            As an inducement and condition to entering into the Purchase
Agreement, Buyers have required that the Stockholder agree, and the Stockholder
has agreed, to enter into this Agreement.

D.            In consideration of the execution of the Purchase Agreement by
Buyers, the Stockholder (solely in his capacity as such) is hereby agreeing to
vote, or cause to be voted, the Shares (as defined below) and other such shares
of capital stock of Citadel over which the Stockholder has voting power so as to
facilitate the consummation of the Acquisition.

NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree
as follows:


1.     CERTAIN DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED TO THEM IN THE PURCHASE
AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING RESPECTIVE MEANINGS:


(A)   “EXPIRATION DATE” SHALL MEAN THE EARLIER TO OCCUR OF (I) SUCH DATE AND
TIME AS THE PURCHASE AGREEMENT SHALL HAVE BEEN TERMINATED PURSUANT TO THE TERMS
THEREOF, OR (II) THE EFFECTIVE TIME.


--------------------------------------------------------------------------------





(B)   “SHARES” SHALL MEAN: (I) ALL SECURITIES OF CITADEL (INCLUDING ALL SHARES
OF CITADEL STOCK AND ALL OPTIONS, WARRANTS AND OTHER RIGHTS TO ACQUIRE SHARES OF
CITADEL STOCK OR ANY OTHER SECURITIES OF CITADEL) OWNED BY THE STOCKHOLDER AS OF
THE DATE OF THIS AGREEMENT; AND (II) ALL ADDITIONAL SECURITIES OF CITADEL
(INCLUDING ALL ADDITIONAL SHARES OF CITADEL STOCK AND ALL ADDITIONAL OPTIONS,
WARRANTS AND OTHER RIGHTS TO ACQUIRE SHARES OF CITADEL STOCK OR ANY OTHER
SECURITIES OF CITADEL) OF WHICH THE STOCKHOLDER ACQUIRES OWNERSHIP DURING THE
PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH THE EXPIRATION DATE, INCLUDING,
WITHOUT LIMITATION, THROUGH THE EXERCISE OF OPTIONS, WARRANTS OR OTHER RIGHTS TO
ACQUIRE SUCH SECURITIES OF CITADEL, OR THE CONVERSION OF OTHER SECURITIES OF
CITADEL INTO SUCH SECURITIES OF CITADEL.  IN THE EVENT OF A STOCK DIVIDEND OR
DISTRIBUTION, OR ANY CHANGE IN THE SHARES BY REASON OF ANY STOCK DIVIDEND,
SPLIT-UP, RECAPITALIZATION, COMBINATION, EXCHANGE OF SHARES OR THE LIKE, THE
TERM “SHARES” SHALL BE DEEMED TO REFER TO AND INCLUDE THE SHARES AS WELL AS ALL
SUCH STOCK DIVIDENDS AND DISTRIBUTIONS AND ANY SHARES INTO WHICH OR FOR WHICH
ANY OR ALL OF THE SHARES MAY BE CHANGED OR EXCHANGED.


(C)   “TRANSFER” SHALL MEAN THE DIRECT OR INDIRECT: (I) SALE, OFFER TO SELL,
SHORT SALE OF, PLEDGE, ENCUMBRANCE, LOAN, HYPOTHECATION, ENTRY INTO ANY TYPE OF
EQUITY SWAP OR HEDGING OF, GRANT OF AN OPTION WITH RESPECT TO, TRANSFER OR
DISPOSITION OF, ANY SHARES OR ANY INTEREST THEREIN, OR THE ECONOMIC CONSEQUENCES
OF OWNERSHIP OF ANY SHARES OR (II) ENTRY INTO AN AGREEMENT, CONTRACT OR
COMMITMENT PROVIDING FOR ANY OF THE FOREGOING (OTHER THAN ANY SUCH ACTIONS
PURSUANT TO WHICH THE STOCKHOLDER MAINTAINS ALL VOTING RIGHTS WITH RESPECT TO
SUCH SHARES).


2.     TRANSFER OF SHARES.


(A)   TRANSFEREE OF SHARES TO BE BOUND BY THIS AGREEMENT.  THE STOCKHOLDER
HEREBY AGREES THAT, AT ALL TIMES DURING THE PERIOD COMMENCING WITH THE EXECUTION
AND DELIVERY OF THIS AGREEMENT UNTIL THE EXPIRATION DATE, THE STOCKHOLDER SHALL
NOT CAUSE OR PERMIT ANY TRANSFER OF ANY OF THE SHARES (OR ANY SECURITIES
CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR SHARES), OR ANY INTEREST IN
THE FOREGOING, UNLESS THE TRANSFEREE(S) EXPRESSLY AGREES IN WRITING TO BE BOUND
BY THE TERMS OF THIS AGREEMENT.


(B)   TRANSFER OF VOTING RIGHTS.  THE STOCKHOLDER HEREBY AGREES THAT, AT ALL
TIMES DURING THE PERIOD COMMENCING WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT THROUGH THE EXPIRATION DATE, THE STOCKHOLDER SHALL NOT DEPOSIT (OR
PERMIT THE DEPOSIT OF) ANY SHARES IN A VOTING TRUST OR GRANT ANY PROXY, OR ENTER
INTO ANY VOTING AGREEMENT OR SIMILAR AGREEMENT OR ARRANGEMENT IN CONTRAVENTION
OF THE OBLIGATIONS OF THE STOCKHOLDER UNDER THIS AGREEMENT WITH RESPECT TO ANY
OF THE SHARES.


(C)   LIMITATION ON REGISTRATION OF TRANSFER.  THE STOCKHOLDER AGREES WITH, AND
COVENANTS TO, BUYERS THAT THE STOCKHOLDER SHALL NOT REQUEST THAT CITADEL
REGISTER THE TRANSFER OF ANY CERTIFICATE OR UNCERTIFICATED INTEREST REPRESENTING
ANY OF THE SHARES, UNLESS SUCH TRANSFER IS MADE IN COMPLIANCE WITH THIS
AGREEMENT.


3.     AGREEMENT TO VOTE SHARES.


(A)   AGREEMENT TO VOTE. UNTIL THE EXPIRATION DATE, AT EVERY MEETING OF THE
STOCKHOLDERS OF CITADEL CALLED, AND AT EVERY ADJOURNMENT OR POSTPONEMENT
THEREOF, AND ON EVERY

2


--------------------------------------------------------------------------------





ACTION OR APPROVAL BY WRITTEN CONSENT OF THE STOCKHOLDERS OF CITADEL, THE
STOCKHOLDER (SOLELY IN HIS CAPACITY AS SUCH) SHALL CAUSE THE SHARES TO BE VOTED:
(I) IN FAVOR OF THE ACQUISITION AND THE STOCKHOLDER APPROVAL MATTERS; (II) IN
FAVOR OF THE PURCHASE AGREEMENT (AS THE SAME MAY BE AMENDED FROM TIME TO TIME)
AND EACH ACTION CONTEMPLATED THEREIN; (III) IN FAVOR OF ANY MATTER THAT COULD
REASONABLY BE EXPECTED TO FACILITATE THE ACQUISITION AND THE STOCKHOLDER
APPROVAL MATTERS; AND (IV) AGAINST ANY MATTER THAT IS INCONSISTENT WITH THE
PROMPT CONSUMMATION OF THE ACQUISITION, THE STOCKHOLDER APPROVAL MATTERS AND THE
OTHER TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT (AS THE SAME MAY BE
AMENDED FROM TIME TO TIME).


(B)   NO OTHER AGREEMENT.  PRIOR TO THE EXPIRATION DATE, THE STOCKHOLDER SHALL
NOT ENTER INTO ANY AGREEMENT OR UNDERSTANDING WITH ANY PERSON TO VOTE OR GIVE
INSTRUCTIONS IN ANY MANNER INCONSISTENT WITH THE TERMS OF THIS SECTION 3.


(C)   OTHER AGREEMENTS.  TO THE EXTENT THE STOCKHOLDER IS PARTY TO ANY OTHER
AGREEMENT OR ARRANGEMENT THAT REQUIRES STOCKHOLDER’S CONSENT, OR REQUIRES A
WAIVER OF ANY RIGHTS, STOCKHOLDER HEREBY IRREVOCABLY GIVES SUCH CONSENT OR
WAIVER.


4.     IRREVOCABLE PROXY.  AS SECURITY FOR THE AGREEMENTS OF THE STOCKHOLDER
PROVIDED FOR HEREIN, THE STOCKHOLDER HEREBY GRANTS AND DELIVERS TO MCAFEE,
CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, A PROXY IN THE
FORM ATTACHED HERETO AS EXHIBIT A (THE “PROXY”), WHICH SHALL BE IRREVOCABLE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WITH RESPECT TO THE SHARES.


5.     REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER.  THE STOCKHOLDER
HEREBY REPRESENTS AND WARRANTS TO BUYERS, AS OF THE DATE HEREOF AND AT ALL TIMES
UNTIL THE EXPIRATION DATE (UNLESS INDICATED OTHERWISE), AS FOLLOWS:


(A)   SHARES.  THE STOCKHOLDER IS THE BENEFICIAL OWNER OF, AND HAS GOOD AND
VALID TITLE TO, THE SHARES, FREE AND CLEAR OF ANY LIENS, CLAIMS, OPTIONS, RIGHTS
OF FIRST REFUSAL, CO-SALE RIGHTS, CHARGES OR OTHER ENCUMBRANCES.  AS OF THE DATE
HEREOF, STOCKHOLDER DOES NOT BENEFICIALLY OWN OR HAVE ANY WRITTEN OR UNWRITTEN
AGREEMENT OR ARRANGEMENT TO ACQUIRE ANY SECURITIES OF CITADEL OTHER THAN THE
SHARES OF CITADEL STOCK AND OPTIONS AND WARRANTS TO PURCHASE SHARES OF CITADEL
STOCK INDICATED ON THE SIGNATURE PAGE OF THIS AGREEMENT.  THE STOCKHOLDER HAS
SOLE VOTING POWER, SOLE POWER OF DISPOSITION, SOLE POWER TO ISSUE INSTRUCTIONS
WITH RESPECT TO THE MATTERS SET FORTH IN SECTIONS 2 AND 3 HEREOF, SOLE POWER TO
AGREE TO ALL OF THE MATTERS SET FORTH IN THIS AGREEMENT, IN EACH CASE WITH
RESPECT TO ALL OF THE SHARES, WITH NO LIMITATIONS, QUALIFICATIONS OR
RESTRICTIONS ON SUCH RIGHTS, SUBJECT TO APPLICABLE FEDERAL SECURITIES LAWS AND
THE TERMS OF THIS AGREEMENT.


(B)   AUTHORIZATION; VALIDITY OF AGREEMENT.  THE STOCKHOLDER HAS FULL POWER AND
CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO PERFORM HIS OBLIGATIONS
HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE STOCKHOLDER, AND, ASSUMING
THIS AGREEMENT CONSTITUTES A VALID AND BINDING OBLIGATION OF BUYER, CONSTITUTES
A VALID AND BINDING OBLIGATION OF THE STOCKHOLDER, ENFORCEABLE AGAINST HIM IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY
AND OTHER SIMILAR LAWS AND GENERAL PRINCIPLES OF EQUITY.

3


--------------------------------------------------------------------------------





(C)   CONSENTS AND APPROVALS; NO VIOLATIONS.  NEITHER THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT BY STOCKHOLDER NOR THE CONSUMMATION BY HIM OF THE
TRANSACTIONS CONTEMPLATED HEREBY NOR COMPLIANCE BY HIM WITH ANY OF THE
PROVISIONS HEREOF WILL (I) (IF SUCH STOCKHOLDER IS AN ENTITY) CONFLICT WITH OR
RESULT IN ANY BREACH OF ANY PROVISION OF ITS CERTIFICATE OF FORMATION, OPERATING
AGREEMENT, BY-LAWS OR OTHER CHARTER DOCUMENTS, (II) REQUIRE ANY FILING WITH, OR
PERMIT, AUTHORIZATION, CONSENT OR APPROVAL OF, ANY COURT, ADMINISTRATIVE AGENCY
OR COMMISSION OR OTHER GOVERNMENTAL AUTHORITY OR INSTRUMENTALITY (EXCEPT WHERE
THE FAILURE TO OBTAIN SUCH PERMITS, AUTHORIZATIONS, CONSENTS OR APPROVALS OR TO
MAKE SUCH FILINGS WOULD NOT MATERIALLY IMPAIR THE ABILITY OF THE STOCKHOLDER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY), (III) RESULT IN A VIOLATION OR
BREACH OF, OR CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION, AMENDMENT, CANCELLATION OF
ACCELERATION) UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE,
BOND, MORTGAGE, INDENTURE, GUARANTEE, OTHER EVIDENCE OF INDEBTEDNESS, LEASE,
LICENSE, CONTRACT, AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH
STOCKHOLDER IS A PARTY OR BY WHICH HE OR ANY HIS PROPERTIES OR ASSETS MAY BE
BOUND OR (IV) AS OF THE DATE HEREOF, VIOLATE ANY ORDER, WRIT, INJUNCTION,
DECREE, STATUTE, RULE OR REGULATION APPLICABLE TO HIM OR ANY OF HIS PROPERTIES
OR ASSETS.


(D)   NO FINDER’S FEE.  EXCEPT AS DISCLOSED IN THE PURCHASE AGREEMENT, NO
BROKER, INVESTMENT BANKER, FINANCIAL ADVISOR OR OTHER PERSON IS ENTITLED TO ANY
BROKER’S, FINDER’S, FINANCIAL ADVISOR’S OR OTHER SIMILAR FEE OR COMMISSION IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY BASED UPON ARRANGEMENTS
MADE BY OR ON BEHALF OF THE STOCKHOLDER.


6.     PURCHASE AGREEMENT AND RELATED FILINGS.  THE STOCKHOLDER HEREBY COVENANTS
AND AGREES TO USE REASONABLE EFFORTS TO COOPERATE WITH BUYERS AND SELLERS TO
CONSUMMATE THE ACQUISITION UPON THE TERMS, AND SUBJECT TO THE CONDITIONS, SET
FORTH IN THE PURCHASE AGREEMENT (AS THE SAME MAY BE AMENDED FROM TIME TO TIME).


7.     NO SOLICITATION.  FROM THE DATE HEREOF UNTIL THE TERMINATION HEREOF, THE
STOCKHOLDER WILL NOT, DIRECTLY OR INDIRECTLY, (I) TAKE ANY ACTION TO SOLICIT,
INITIATE OR ENCOURAGE ANY ACQUISITION BY ANOTHER ENTITY (THE “ACQUISITION
PROPOSAL”) OR (II) ENGAGE IN NEGOTIATIONS OR DISCUSSIONS WITH, OR DISCLOSE ANY
NONPUBLIC INFORMATION RELATING TO CITADEL OR ANY SUBSIDIARY OF CITADEL TO, OR
OTHERWISE ASSIST, FACILITATE OR ENCOURAGE, ANY PERSON (OTHER THAN THE BUYERS)
THAT MAY BE CONSIDERING MAKING, OR HAS MADE, A ACQUISITION PROPOSAL.  THE
STOCKHOLDER WILL PROMPTLY NOTIFY MCAFEE AFTER RECEIPT OF ANY ACQUISITION
PROPOSAL OR ANY INDICATION THAT ANY SUCH THIRD PARTY IS CONSIDERING MAKING AN
ACQUISITION PROPOSAL OR ANY REQUEST FOR NONPUBLIC INFORMATION RELATING TO
CITADEL OR ANY SUBSIDIARY OF CITADEL OR FOR ACCESS TO THE PROPERTIES, BOOKS OR
RECORDS OF CITADEL OR ANY SUCH SUBSIDIARY BY ANY SUCH THIRD PARTY THAT MAY BE
CONSIDERING MAKING, OR HAS MADE, A ACQUISITION PROPOSAL AND WILL KEEP MCAFEE
FULLY INFORMED OF THE STATUS AND DETAILS OF ANY SUCH ACQUISITION PROPOSAL,
INDICATION OR REQUEST.  THE FOREGOING PROVISIONS OF THIS SECTION 7 WILL NOT BE
CONSTRUED TO LIMIT ACTIONS TAKEN, OR TO REQUIRE ACTIONS TO BE TAKEN, BY THE
STOCKHOLDER THAT ARE REQUIRED OR RESTRICTED BY FIDUCIARY DUTIES OR EMPLOYMENT
DUTIES OF THE STOCKHOLDER, OR PERMITTED BY THE PURCHASE AGREEMENT (AS THE SAME
MAY BE AMENDED FROM TIME TO TIME), AND THAT, IN EACH CASE, ARE UNDERTAKEN SOLELY
IN THE STOCKHOLDER’S CAPACITY AS A DIRECTOR OR OFFICER OF CITADEL, IF
APPLICABLE.


8.     NO SOLICITATION OF PROXIES.  THE STOCKHOLDER AGREES (SOLELY IN HIS
CAPACITY AS SUCH) THAT HE WILL NOT DIRECTLY OR INDIRECTLY, ENGAGE IN ANY
SOLICITATION (AS DEFINED IN REGULATION 14A OF THE

4


--------------------------------------------------------------------------------





RULES AND REGULATIONS OF THE EXCHANGE ACT) OF OTHER STOCKHOLDERS OF CITADEL
AGAINST THE APPROVAL OF THE ACQUISITION OR ANY OF THE OTHER ACTIONS CONTEMPLATED
BY THE PURCHASE AGREEMENT (AS THE SAME MAY BE AMENDED FROM TIME TO TIME).


9.     FURTHER ASSURANCES.  FROM TIME TO TIME, AT MCAFEE’S REQUEST AND WITHOUT
FURTHER CONSIDERATION, THE STOCKHOLDER SHALL EXECUTE AND DELIVER SUCH ADDITIONAL
DOCUMENTS AND TAKE ALL SUCH FURTHER ACTION AS MAY BE NECESSARY OR APPROPRIATE TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


10.   LEGENDING OF SHARES.  IF SO REQUESTED BY MCAFEE, THE STOCKHOLDER HEREBY
AGREES THAT THE SHARES SHALL BEAR A LEGEND STATING THAT THEY ARE SUBJECT TO THIS
AGREEMENT AND TO AN IRREVOCABLE PROXY.  SUBJECT TO THE TERMS OF SECTION 2
HEREOF, THE STOCKHOLDER HEREBY AGREES THAT THE STOCKHOLDER SHALL NOT TRANSFER
THE SHARES WITHOUT FIRST HAVING THE AFOREMENTIONED LEGEND AFFIXED TO THE
CERTIFICATES REPRESENTING THE SHARES.


11.   TERMINATION.  THIS AGREEMENT SHALL TERMINATE AND SHALL HAVE NO FURTHER
FORCE OR EFFECT AS OF THE EXPIRATION DATE.


12.   MISCELLANEOUS.


(A)   WAIVER.  NO WAIVER BY ANY PARTY HERETO OF ANY CONDITION OR ANY BREACH OF
ANY TERM OR PROVISION SET FORTH IN THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN
WRITING AND SIGNED BY EACH PARTY HERETO.  THE WAIVER OF A CONDITION OR ANY
BREACH OF ANY TERM OR PROVISION OF THIS AGREEMENT SHALL NOT OPERATE AS OR BE
CONSTRUED TO BE A WAIVER OF ANY OTHER PREVIOUS OR SUBSEQUENT BREACH OF ANY TERM
OR PROVISION OF THIS AGREEMENT.


(B)   SEVERABILITY.  IN THE EVENT THAT ANY TERM, PROVISION, COVENANT OR
RESTRICTION SET FORTH IN THIS AGREEMENT, OR THE APPLICATION OF ANY SUCH TERM,
PROVISION, COVENANT OR RESTRICTION  TO ANY PERSON, ENTITY OR SET OF
CIRCUMSTANCES, SHALL BE DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID, UNLAWFUL, VOID OR UNENFORCEABLE TO ANY EXTENT, THE REMAINDER OF THE
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH IN THIS AGREEMENT, AND
THE APPLICATION OF SUCH TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS TO
PERSONS, ENTITIES OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS DETERMINED
TO BE INVALID, UNLAWFUL, VOID OR UNENFORCEABLE, SHALL REMAIN IN FULL FORCE AND
EFFECT, SHALL NOT BE IMPAIRED, INVALIDATED OR OTHERWISE AFFECTED AND SHALL
CONTINUE TO BE VALID AND ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW.


(C)   BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT AND ALL OF THE TERMS AND
PROVISIONS HEREOF SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, BUT,
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, NEITHER THIS AGREEMENT NOR ANY
OF THE RIGHTS, INTERESTS OR OBLIGATIONS OF THE STOCKHOLDER MAY BE ASSIGNED TO
ANY OTHER PERSON WITHOUT THE PRIOR WRITTEN CONSENT OF MCAFEE.


(D)   AMENDMENTS.  THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED, ALTERED OR
SUPPLEMENTED, EXCEPT UPON THE EXECUTION AND DELIVERY OF A WRITTEN AGREEMENT
EXECUTED BY EACH OF THE PARTIES HERETO.

5


--------------------------------------------------------------------------------





(E)   SPECIFIC PERFORMANCE; INJUNCTIVE RELIEF.  EACH OF THE PARTIES HERETO
HEREBY ACKNOWLEDGES THAT (I) THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
RESTRICTIONS SET FORTH IN THIS AGREEMENT ARE NECESSARY, FUNDAMENTAL AND REQUIRED
FOR THE PROTECTION OF BUYERS AND TO PRESERVE FOR BUYERS THE BENEFITS OF THE
ACQUISITION; (II) SUCH COVENANTS RELATE TO MATTERS WHICH ARE OF A SPECIAL,
UNIQUE, AND EXTRAORDINARY CHARACTER THAT GIVES EACH SUCH REPRESENTATION,
WARRANTY, COVENANT AND RESTRICTION A SPECIAL, UNIQUE, AND EXTRAORDINARY VALUE;
AND (III) A BREACH OF ANY SUCH REPRESENTATION, WARRANTY, COVENANT OR
RESTRICTION, OR ANY OTHER TERM OR PROVISION OF THIS AGREEMENT, WILL RESULT IN
IRREPARABLE HARM AND DAMAGES TO BUYERS WHICH CANNOT BE ADEQUATELY COMPENSATED BY
A MONETARY AWARD.  ACCORDINGLY, THE STOCKHOLDER HEREBY EXPRESSLY AGREES THAT IN
ADDITION TO ALL OTHER REMEDIES AVAILABLE AT LAW OR IN EQUITY, BUYERS SHALL BE
ENTITLED TO THE IMMEDIATE REMEDY OF SPECIFIC PERFORMANCE, A TEMPORARY AND/OR
PERMANENT RESTRAINING ORDER, PRELIMINARY INJUNCTION, OR SUCH OTHER FORM OF
INJUNCTIVE OR EQUITABLE RELIEF AS MAY BE USED BY ANY COURT OF COMPETENT
JURISDICTION TO RESTRAIN OR ENJOIN THE STOCKHOLDER FROM BREACHING ANY
REPRESENTATIONS, WARRANTIES, COVENANTS OR RESTRICTIONS SET FORTH IN THIS
AGREEMENT, OR TO SPECIFICALLY ENFORCE THE TERMS AND PROVISIONS HEREOF.


(F)    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED,
INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION, RULE
OR PRINCIPLE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE.


(G)   NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED DULY GIVEN (I) ON THE DATE OF DELIVERY IF DELIVERED
PERSONALLY, (II) ON THE DATE OF CONFIRMATION OF RECEIPT (OR, THE FIRST BUSINESS
DAY FOLLOWING SUCH RECEIPT IF THE DATE IS NOT A BUSINESS DAY) OF TRANSMISSION BY
TELECOPY OR TELEFACSIMILE OR (III) ON THE DATE OF CONFIRMATION OF RECEIPT (OR,
THE FIRST BUSINESS DAY FOLLOWING SUCH RECEIPT IF THE DATE IS NOT A BUSINESS DAY)
IF DELIVERED BY A NATIONALLY RECOGNIZED COURIER SERVICE.  ALL NOTICES HEREUNDER
SHALL BE DELIVERED AS SET FORTH BELOW, OR PURSUANT TO SUCH OTHER INSTRUCTIONS AS
MAY BE DESIGNATED IN WRITING BY THE PARTY TO RECEIVE SUCH NOTICE:


(I)    IF TO A BUYER:

McAfee, Inc. Corporation
McAfee, Inc.
3965 Freedom Circle
Santa Clara, CA 95054
Attention: General Counsel
Fax:  (408) 970-9727

with a copy to:

Hughes & Luce, LLP
1717 Main St.
Suite 2800
Dallas, TX 75201
Attention:  Benjamin D. Nelson

6


--------------------------------------------------------------------------------




Fax:  (214) 939-5849


(II)          IF TO THE STOCKHOLDER: TO THE ADDRESS FOR NOTICE SET FORTH ON THE
SIGNATURE PAGE HEREOF.

with a copy to:

Citadel Security Software Inc.
5420 Lyndon B Johnson Fwy
2 Lincoln Centre
Suite 1600
Dallas, TX 75240
Fax:  (214) 520-9293

and

Wood & Sartain, LLP
12655 North Central Expressway
Suite 421
Dallas, Texas 75243
Attention:  David Wood
Fax:  (972) 701-0302


(H)   ENFORCEMENT; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.


(I)    EACH OF THE PARTIES HERETO:

(A)      AGREES THAT HE WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL
JURISDICTION OR VENUE BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT;

(B)      AGREES THAT HE WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN
SUCH COURTS;

(C)      AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO A PARTY AT HIS ADDRESS
SET FORTH IN SECTION 12(G) OR AT SUCH OTHER ADDRESS OF WHICH A PARTY SHALL HAVE
BEEN NOTIFIED PURSUANT THERETO; AND

(D)      AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.


(II)   EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING IN RELATION TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

7


--------------------------------------------------------------------------------





(III)  ALL RIGHTS, POWERS AND REMEDIES PROVIDED UNDER THIS AGREEMENT OR
OTHERWISE AVAILABLE IN RESPECT HEREOF AT LAW OR IN EQUITY SHALL BE CUMULATIVE
AND NOT ALTERNATIVE, AND THE EXERCISE OF ANY THEREOF BY ANY PARTY SHALL NOT
PRECLUDE THE SIMULTANEOUS OR LATER EXERCISE OF ANY OTHER SUCH RIGHT, POWER OR
REMEDY BY SUCH PARTY.


(I)    ENTIRE AGREEMENT.  THIS AGREEMENT, THE PROXY, THE PURCHASE AGREEMENT AND
ANY OTHER AGREEMENTS REFERRED TO IN THE PURCHASE AGREEMENT CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES IN RESPECT OF THE SUBJECT MATTER HEREOF, AND
SUPERSEDE ALL PRIOR NEGOTIATIONS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO SUCH SUBJECT MATTER.


(J)    HEADINGS.  THE SECTION HEADINGS SET FORTH IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT IN ANY MANNER.


(K)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


(L)            NO OWNERSHIP INTEREST.  NOTHING CONTAINED IN THIS AGREEMENT SHALL
BE DEEMED TO VEST IN MCAFEE ANY DIRECT OR INDIRECT OWNERSHIP OR INCIDENCE OF
OWNERSHIP OF OR WITH RESPECT TO ANY SHARES. ALL RIGHTS, OWNERSHIP AND ECONOMIC
BENEFITS OF AND RELATING TO THE SHARES SHALL REMAIN VESTED IN AND BELONG TO THE
STOCKHOLDER, AND MCAFEE SHALL HAVE NO AUTHORITY TO MANAGE, DIRECT, SUPERINTEND,
RESTRICT, REGULATE, GOVERN OR ADMINISTER ANY OF THE POLICIES OR OPERATIONS OF
SELLERS OR EXERCISE ANY POWER OR AUTHORITY TO DIRECT THE STOCKHOLDER IN THE
VOTING OF ANY OF THE SHARES, EXCEPT AS PROVIDED HEREIN.

[SIGNATURE PAGE FOLLOWS]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.

McAfee, Inc.

 

 

By:

 

 

Eric F. Brown

Chief Financial Officer

 

 

STOCKHOLDER

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Facsimile Number:

 

 

 

 

 

Shares Beneficially Owned:

 

Number of Shares held

 

 

 

Number of Shares issuable

upon exercise of outstanding options or warrants held

 

 

 

[SIGNATURE PAGE TO SUPPORT AGREEMENT]

 


--------------------------------------------------------------------------------




EXHIBIT A
IRREVOCABLE PROXY

[Follows]

2


--------------------------------------------------------------------------------




IRREVOCABLE PROXY

The undersigned stockholder of Citadel Security Software Inc., a Delaware
corporation (“Citadel”), hereby irrevocably (to the fullest extent permitted by
law) appoints Kevin Weiss and Eric F. Brown, officers of McAfee, Inc., a
Delaware corporation (“McAfee”), and each of them, as the sole and exclusive
attorneys and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned is entitled to do so) with respect to all of the
shares of capital stock of Citadel that now are or hereafter may be owned of
record by the undersigned (collectively, the “Shares”) in accordance with the
terms of this Proxy.  The Shares owned of record by the undersigned stockholder
of Citadel as of the date of this Proxy are listed on the final page of this
Proxy.  Upon the undersigned’s execution of this Irrevocable Proxy, any and all
prior proxies given by the undersigned with respect to any Shares are hereby
revoked and the undersigned agrees not to grant any subsequent proxies with
respect to the Shares until after the Expiration Date (as defined below).  This
Proxy may only be used in connection with the Support Agreement and shall be
terminated upon any termination of the Support Agreement.

This Irrevocable Proxy is irrevocable (to the fullest extent permitted by
applicable law), is coupled with an interest and is granted pursuant to that
certain Support Agreement of even date herewith by and between McAfee and the
undersigned stockholder, and is granted in consideration of McAfee entering into
that certain Asset and Purchase Agreement (the “Purchase Agreement”) by and
among McAfee, McAfee Security, LLC, a Delaware limited liability company (each a
“Buyer” and together the “Buyers”), Citadel Security Software Inc., Citadel
Security Software International, LLC, a Delaware limited liability company and
Canberra Operating, L.P., a Texas limited partnership, (each a “Seller” and
together the “Sellers”) and Canberra, LLC, a Delaware limited liability
company.  The Purchase Agreement provides for the purchase of substantially all
of the assets of the Sellers by the Buyers (the “Acquisition”).  As used herein,
the term “Expiration Date” shall mean the earlier to occur of (i) such date and
time as the Purchase Agreement shall have been validly terminated in accordance
with its terms or (ii) such date and time as the Acquisition shall become
effective in accordance with the terms and provisions of the Purchase Agreement.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special or adjourned meeting of stockholders of
Citadel and in every written consent in lieu of such meeting:  (i) in favor of
the Acquisition; (ii) in favor of the Purchase Agreement (as the same may be
amended from time to time) and each action contemplated therein; (iii) in favor
of any matter that could reasonably be expected to facilitate the Acquisition;
and (iv) against any matter that is inconsistent with the prompt consummation of
the Acquisition and the other transactions contemplated by the Purchase
Agreement (as the same may be amended from time to time).

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided above.  The undersigned stockholder may vote
the Shares on all other matters.

3


--------------------------------------------------------------------------------




Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

[SIGNATURE PAGE FOLLOWS]

4


--------------------------------------------------------------------------------


This Irrevocable Proxy is irrevocable (to the fullest extent permitted by law). 
This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

 

Dated:

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Name and Title of

 

 

Authorized Signatory:

 

 

 

 

 

[SIGNATURE PAGE TO IRREVOCABLE PROXY]

 


--------------------------------------------------------------------------------


 

Schedule of Directors and Executive Officers Executing Support Agreements

 

 

Steven B. Solomon

Richard Connelly

John Leide

Chris Economou

Mark Rogers

Joe M. Allbaugh

Carl Banzhof

Robert Humphrey

David Helffrich

Randy Schirman

Robert B. Dix, Jr.


--------------------------------------------------------------------------------